Citation Nr: 0618650	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability, currently evaluated as degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's 30 percent evaluation.  He perfected an appeal of 
that determination.

The veteran testified at a Travel Board hearing in July 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In light of the veteran's advanced age, his appeal has been 
advanced on the Board's docket pursuant to the provisions of 
38 C.F.R. § 20.900(c) (2005).

During the initial review of the veteran's appeal in November 
2005, the Board remanded the case to the RO for additional 
development.  The RO accomplished the development directed in 
the remand and returned the case to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's last VA examination was in January 2002.  The 
examiner noted that the veteran's range of motion on 
extension was limited to 20 degrees and on flexion to 60 
degrees.  There were no findings of effusion or locking, and 
the ligaments were intact.  X-rays showed degenerative joint 
disease.  The examiner rendered a diagnosis of degenerative 
joint disease.  The February 2002 rating decision continued 
the veteran's evaluation of 30 percent for his right knee 
disability but changed the diagnostic code his disability was 
rated under from Diagnostic Code 5099-5256 to Diagnostic Code 
5261.  See 38 C.F.R. § 4.71a.

If a condition is not listed in the rating criteria, it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
As reflected by the prior diagnostic code, the veteran's 
right knee disability was rated analogously for ankylosis 
under Diagnostic Code 5256.  Diagnostic Code 5256 provides 
that, ankylosis of a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees, warrants a 30 
percent rating.

As already noted, while the findings at the 2002 examination 
reflected that the veteran's right knee manifested limitation 
of motion on both extension and flexion due to his 
degenerative joint disease, there were no findings of 
ankylosis.  Thus, the RO's change of his Diagnostic Code to 
one which reflects limitation of motion due to arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
The remand instructed the RO to obtain the veteran's VA 
treatment records for his right knee disability and associate 
them with the claims file.  The records added to the claims 
file reflect that, in addition to the right knee disability 
for which he is service connected, the veteran also has 
rheumatoid arthritis.  He is not service connected for that 
disability.  Further, the outpatient treatment records for 
the period 2003 to 2005 reflect that some of the veteran's 
right knee symptomatology, i.e., pain and stiffness, may be 
due to the rheumatoid arthritis.

Neither the 2002 examination nor the treatment records 
clearly separate the right knee symptomatology due to the 
service-connected condition from that which might be due to 
the nonservice-connected rheumatoid arthritis.  Thus, the 
Board deems another examination as needed to determine what 
symptoms are due to his degenerative arthritis and which are 
due to rheumatoid arthritis.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The veteran testified at the hearing that sometimes his right 
knee locks and gives way.  The  Board notes the veteran's 
representative's assertion in the June 2006 Appellate Brief 
that the veteran asserts that his right knee disability is 
more severe than reflected at the 2002 examination and that 
the current state of the medical evidence of record is too 
old for appellate review.  See  VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994.

The Board also notes a July 2005 X-ray of the veteran's right 
knee which showed a calcified loose body in the knee joint, 
though no evidence of dislocation.  Another examination will 
determine whether the veteran's right knee manifests any 
symptoms of effusion, subluxation, dislocation, or locking, 
and will also address the veteran's assertions related to the 
currency of the medical findings.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
This procedural deficiency can be addressed a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for any 
increased rating will be assigned if an increase is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his right knee 
disability.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file, to include VA records of on-going 
treatment.

3.  After the above is complete, regardless 
of whether any additional records are 
obtained, the veteran should be afforded a 
VA orthopedic examination to determine the 
current extent and severity of the his 
service-connected right knee disability.  
The claims folder should be made available 
to the examiner for review as part of the 
examination.

Aside from addressing the range of motion 
of the right knee, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the right knee due to pain/painful 
motion, weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  And if 
possible, these findings should be 
portrayed in terms of degrees of additional 
loss of motion.

The examiner is also requested to 
specifically note if any of the veteran's 
right knee symptomatology is due to a 
nonservice-connected condition, such as 
rheumatoid arthritis, or other disability.  
If it is not possible to separate the 
symptoms of the service-connected condition 
from the nonservice-connected condition(s), 
the examiner should state that for the 
record.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order.
  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


